Exhibit 31.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER I, Michael Hull, certify that: 1.I have reviewed this quarterly report on Form 10-Q/A of GelTech Solutions, Inc.; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: March 21, 2012 By: /s/ Michael Hull Michael Hull Chief Financial Officer (Principal Financial Officer)
